Citation Nr: 1404023	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating for dysthymia, currently rated as posttraumatic stress disorder (PTSD) and major depression, evaluated as 10 percent disabling prior to September 7, 2012, and 30 percent disabling as of September 7, 2012.  

2.  Entitlement to service connection for a chronic disabling sinus condition. 

3.  Entitlement to service connection for a chronic pulmonary disorder, claimed as due to asbestos exposure, or as secondary to a chronic disabling sinus condition. 

4.  Entitlement to service connection for a chronic sleep disorder, to include as secondary to a service-connected psychiatric disorder or a chronic disabling sinus condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to January 1986 and from October 1988 to June 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, May 2008, and October 2008, by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and an initial 10 percent evaluation for dysthymia, effective May 31, 2006, and denied his claims for service connection for a chronic disabling sinus condition, a chronic pulmonary disorder (claimed as due to asbestos exposure or as secondary to a chronic disabling sinus condition), a chronic sleep disorder (to include as secondary to a service-connected psychiatric disorder or a chronic disabling sinus condition), and an acquired psychiatric disorder other than dysthymia (claimed as anxiety, adjustment disorder, and PTSD, to include as secondary to service-connected disabilities). 

The Veteran appeared and presented oral testimony in support of her claims at an RO hearing conducted in December 2007 and a Board videoconference hearing in May 2009.  Transcripts of both hearings have been obtained and associated with the Veteran's claims file.

In August 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a January 2013 rating decision, the RO granted service connection for PTSD and major depression.  An increased rating of 30 percent was assigned, effective September 7, 2012.  This was a full grant of the benefit sought with regard to the issue of entitlement to service connection for an acquired psychiatric disorder other than dysthymia, claimed as anxiety, adjustment disorder, and PTSD.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The RO also noted that the now service-connected PTSD and major depression would be evaluated in place of the previously rated dysthymia.  In the same vein, as discussed below, the Board finds that providing a separate compensable evaluation for the Veteran's previously diagnosed dysthymia, in addition to the evaluation for his currently diagnosed PTSD and major depression, would constitute pyramiding.  As such, she has been assigned a single evaluation for her service-connected psychiatric disability, regardless of how it has been diagnosed during the appeal period.

Subsequent to the issuance of the January 2013 Supplemental Statement of the case, and after the case was certified on appeal to the Board, additional evidence, pertinent to the claim for an increased rating for PTSD and major depression, and the claim for service connection for a sleep disorder, was submitted to the Board and added to the Veteran's Virtual VA e-folder.  However, the Veteran has waived initial RO consideration of the evidence.  Furthermore, the RO will have an opportunity to consider this evidence related to the sleep disorder claim while the appeal is being considered on remand.

The issues of entitlement to service connection for a chronic disabling sinus condition, entitlement to service connection for a chronic pulmonary disorder, and entitlement to service connection for a chronic sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the appellant if additional action is required on her part.
FINDINGS OF FACT

1.  For the period prior to September 7, 2012, the impairment from the Veteran's dysthymia, currently rated as PTSD and major depression, most nearly approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

2.  For the period beginning September 7, 2012, the impairment from the Veteran's dysthymia, currently rated as PTSD and major depression, most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  For the period prior to September 7, 2012, the criteria for an initial disability rating in excess of 10 percent for the service-connected dysthymia, currently rated as PTSD and major depression, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the period beginning September 7, 2012, the criteria for an initial disability rating in excess of 30 percent for the service-connected dysthymia, currently rated as PTSD and major depression, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
With regard to the claims for increased ratings, the appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as rating and effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  As noted above, the Board remanded the claim in August 2012, to afford the Veteran a VA examination to evaluate the current severity of his service-connected dysthymia, currently rated as PTSD and major depression.  The Veteran was afforded a VA examination for his psychiatric disability in September 2012.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's increased initial rating claim.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As noted above, pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Under Diagnostic Code 9411, a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

The same diagnostic criteria are used for rating dysthymic disorder, under Diagnostic Code 9433, and for major depressive disorder, under Diagnostic Code 9434.

The symptoms listed in the rating criteria are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant a particular evaluation, but without those factors, differentiating one evaluation from another would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id. 

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id. 

Analysis

The Veteran's disability is evaluated as 10 percent disabling prior to September 7, 2012, and as 30 percent disabling as of September 7, 2012, under 38 C.F.R. § 4.130, Diagnostic Code 9411, for mental disorders.  She contends that higher ratings are warranted for each period.

In October 2008, the RO granted service connection for dysthymia, claimed as depression.  A 10 percent rating was assigned, effective May 31, 2006.  However, during her most recent VA examination, the examiner found that the Veteran's dysthymia (moderate depression) had increased to major depression, and that she also meets the criteria for PTSD.  As such, in January 2013, the RO granted service connection for PTSD and major depression, and also granted an increased rating of 30 percent for the service-connected psychiatric disability, effective September 7, 2012.  

The Board notes that no matter how the service-connected psychiatric disorder is characterized, the same set of rating criteria-under the schedule of ratings for mental disorders-will be utilized to determine whether an increased rating is warranted for the Veteran's service-connected psychiatric disability.  Therefore, separate evaluations for PTSD, major depression and dysthymic disorder are not warranted.  In this regard, the Board again notes that the evaluation of the same disability under various diagnoses is to be avoided, and the evaluation of the same manifestations under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Providing separate compensable evaluations for the Veteran's dysthymia, PTSD and major depression would constitute pyramiding.

Period prior to September 7, 2012

The medical evidence of record shows that prior to September 7, 2012, the Veteran was treated for depression, which varied from mild to severe, and diagnosed with a depressive disorder, and anxiety.  She was also treated for alcohol abuse, which she reported was due to severe anxiety and depressive symptoms.  She also reported social isolation, helplessness and crying spells.  See private treatment records from Fallbrook Family Health Center, private treatment records from the Community Mental Health Center of Lancaster County and VA outpatient treatment records.  

On VA examination in April 2008, the Veteran presented with an irritable affect and an anxious and depressed mood.  She reported sleep impairment.  She also reported that she worked full time and that she had not lost any time from work due to her psychiatric condition.  The examiner noted that the Veteran was fully oriented; there was no evidence of hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thoughts, and her memory was fully intact.  The examiner concluded that the Veteran's symptoms were indicative of mild or transient decrease in work efficiency and an ability to perform occupational tasks only during periods of significant stress.

Although the Veteran was noted to suffer from chronic depression and anxiety, and she reported sleep impairment; there is no evidence of suspiciousness, panic attacks, mild memory loss or chronic sleep impairment during this period.  Accordingly, the Board finds that the Veteran's psychiatric disability more nearly approximated the criteria for a 10 percent rating prior to September 7, 2012.


Period beginning September 7, 2012

The evidence does not show that as of September 7, 2012, the Veteran's psychiatric disability warrants a disability rating in excess of 30 percent.

During her most recent VA examination in September 2012, the Veteran reported depression, extreme social isolation, and alcohol abuse to self-medicate for her psychiatric symptoms.  The examiner also noted that the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, and disturbances of motivation and mood.  The examiner concluded that the Veteran was experiencing significant depression with PTSD and substance dependence, and that her mood disorder met the criteria for major depression, for which she was receiving medication from a private physician, but she was not seeking counseling.  He indicated further that her mild to moderate depression (dysthymia) had progressed to major depression with episodic suicidal ideation and plan, no attempts, one near attempt 2 years prior.  He clarified that the Veteran was not acutely suicidal, but was in marked distress with anxiety and depressed mood.

Although the Veteran endorsed symptoms of impaired abstract thinking, in that she reported episodic suicidal ideation and plan, her judgment was intact, in that she had not actually attempted suicide.  The Veteran also continued to suffer from disturbances of motivation and mood, in that she continued to be diagnosed with depression, which had actually increased in severity.  There is also evidence that the Veteran was having difficulty in establishing social relationships, in that she reported extreme social isolation.  However, there is no evidence during this period of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; or impairment of short- and long-term memory.  Furthermore, there is no evidence of difficulty in establishing and maintaining effective work relationships.  In this regard, the Veteran reported that she was employed full-time and was performing adequately with the exception of attendance problems, which she attributed to her depression.  However, there is no evidence from the Veteran's employer showing that she was in jeopardy of losing her job due to her absenteeism, as she claimed on examination.  Nor is there evidence of any difficulties at work with co-workers or supervisors, due to her psychiatric disability.  Based on this evidence, the Board finds that for this period, the Veteran's psychiatric disability more nearly approximates the criteria for a 30 percent rating.  

The Board notes that the Veteran's representative has submitted two "evaluation builder reports," which show that 70 percent evaluations were assigned for PTSD under Diagnostic Codes 9411 and 9434, based on a certain set of symptoms, to support the Veteran's contention that she should be assigned a 70 percent evaluation for her service-connected psychiatric disability.  However, the Board notes that these "evaluation builder reports" do not pertain to the specific facts and circumstances of this particular case, which have been discussed in detail, and are reflected in the evaluations assigned in this decision.  Therefore, the Board finds that the reports are not probative, and are not supportive of the Veteran's claim for a higher initial rating.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him or her from obtaining or maintaining all gainful employment for which his or her education and occupational experience would otherwise qualify him or her.  38 C.F.R. § 4.16 (2013).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that the Veteran's service-connected disability has caused unemployability.  In this regard, during her most recent VA examination in September 2012, the Veteran reported that she was employed full-time with the railroad, and that she was performing adequately, with the exception of attendance problems, which she attributed to her anxiety and depression.  However, the Board notes that there is no evidence of record showing that the Veteran has been fired, is in jeopardy of losing her job, or has been refused employment, due to her psychiatric disability.  Furthermore, the rating schedule contemplates the effects of the disabilities on a veteran's ability to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2013).

As there is no evidence of unemployability attributable to a service-connected disability, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

For the period prior to September 7, 2012, an increased initial rating for dysthymia, currently rated as PTSD and major depression, is denied.

For the period beginning September 7, 2012, an increased initial rating for dysthymia, currently rated as PTSD and major depression, is denied.



REMAND

In accordance with the Board's August 2012 remand, the Veteran was afforded a VA examination in October 2012, to determine the etiology of her claimed chronic disabling sinus condition.  The examiner concluded that the Veteran does have a chronic sinus condition, but he opined that the condition is less likely than not related to a disease or injury in service, including being caused or aggravated by the service-connected dysthymia.  His rationale was that the Veteran was told that she has a deviated septum 3-4 years prior to the examination (approx. 2008 or 2009), that she reported falling on her nose as a child, and that she reported a long smoking history.  He also noted that the Veteran denied any injury to her nose in service.  His opinion was that there is no information to suggest a relationship to dysthymia, and that instead, her sinus issues are likely related to the extreme risk of smoking and deviation of her nasal septum.  However, the Board notes that the examiner's opinion does not reflect that he considered the Veteran's complaints of nasal symptoms in service, as noted in the prior Board remand.  Specifically, it was noted that during service, the Veteran complained of rhinitis, hay fever, a stuffy nose, and sinus problems.  She was also diagnosed during service with an upper respiratory infection.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, another opinion is needed to determine the etiology of the Veteran's currently demonstrated sinus condition.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that she has a sleep disorder, related to her active military service, to include as secondary to her service-connected psychiatric disorder.  She also contends that her claimed sleep disorder is related to her claimed chronic sinus condition, which she also contends is related to her active military service.

In addition, the Veteran contends that she has a pulmonary disorder related to her active military service, or in the alternative, related to her claimed chronic sinus condition, which she also contends is related to her active military service.

In accordance with the Board's August 2012 remand, the Veteran was afforded VA examinations in October 2012 to determine the etiology of her claimed sleep disorder and pulmonary disorder.  The Veteran was diagnosed with sleep apnea, and the examiner opined that it is less likely as not related to a disease or injury in service, and was not aggravated by her service-connected dysthymia.  The Veteran was also diagnosed with chronic obstructive pulmonary disease (COPD), and the examiner opined that it is less likely than not related to service.

However, the Board finds that in light of the Veteran's more recent psychiatric diagnoses of PTSD and major depression, a new VA examination and opinion are needed to determine if the Veteran's current sleep disorder (sleep apnea) is related to her current service-connected psychiatric disabilities.

The Board also finds that as the Veteran also claims that her pulmonary disorder and sleep disorder are secondary to her chronic sinus condition, her claims for service connection for a pulmonary disorder and service connection for a sleep disorder are inextricably intertwined with the issue of entitlement to service connection for a chronic sinus condition, which is being remanded for further adjudication.  Therefore, a final decision on the issues of entitlement to service connection for a pulmonary disorder and entitlement to service connection for a sleep disorder cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The appellant is advised that it is her responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, return the Veteran's claims file to the August 2012 VA physical examiner.  The Veteran may be recalled for examination, id deemed warranted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current sleep disorder (sleep apnea) was caused or aggravated by a currently service-connected psychiatric disability, to include PTSD and major depression.

In rendering the opinion, the examiner should consider and specifically discuss the medical studies submitted on behalf of the Veteran in October 2013, discussing the association between sleep disorders and PTSD.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current sinus condition is related to a disease or injury in service.

The examiner should also provide an opinion as to whether there it is at least as likely as not (50 percent or better probability) that the Veteran's current sinus condition was caused or aggravated by the service-connected psychiatric disability, to include PTSD and major depression.

3.  If it is determined that a chronic sinus condition is etiologically related to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current sleep disorder was caused or aggravated by the current chronic sinus condition.

The examiner should also provide an opinion as to whether there it is lat least as likely as not (50 percent or better probability) that any current pulmonary disorder was caused or aggravated by the current chronic sinus condition.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.  

Specifically, the examiner must consider the Veteran's complaints of sinus problems, hay fever, rhinitis, and stuffy nose in service, as well as her diagnoses of hay fever and an upper respiratory infection in service.

The examiner should provide a complete rationale for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

If the examiner who conducted the August 2012 examination is unavailable, the Veteran should be afforded a new examination in order to obtain the necessary opinions.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


